Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2016

                                      No. 04-16-00009-CR

                                      Darryn BURGESS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0646
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER
        Appellant has filed a pro se supplemental appellant’s brief in this court. The record
reflects that appellant is represented by appointed counsel on appeal. In Texas, appellants do not
have a right to hybrid or dual representation. See Rudd v. State, 616 S.W.2d 623, 625 (Tex.
Crim. App. [Panel Op.] 1981) (criminal defendant has no right to represent himself pro se and be
represented by an attorney at the same time); see also Castillo v. State, No. 04-04-00169-CR,
2005 WL 357155, at *2 (Tex. App.—San Antonio Feb. 16, 2005, no pet.) (mem. op., not
designated for publication). Therefore, the pro se supplemental appellant’s brief is STRICKEN.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court